
	
		II
		112th CONGRESS
		1st Session
		S. 1598
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2011
			Mr. Nelson of Florida
			 (for himself, Mr. Sanders,
			 Mr. Blumenthal, and
			 Mr. Rockefeller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Commodity Exchange Act to prevent excessive
		  speculation in commodity markets and excessive speculative position limits on
		  energy contracts, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Anti-Excessive Speculation Act of
			 2011.
		2.FindingsCongress finds that—
			(1)as scores of
			 recent academic and governmental studies, reports, and analyses have shown,
			 unlimited and excessive speculation in commodity markets causes harm to
			 consumers and commodity-dependent businesses of the United States by
			 contributing to unnecessary volatility and unwarranted increases in food and
			 energy prices;
			(2)for the purpose
			 of diminishing, eliminating, or preventing the burdens imposed on interstate
			 commerce by excessive speculation in commodities, section 4a(a)(1) of the
			 Commodity Exchange Act (7 U.S.C. 6a(a)(1)) directs the Commodity Futures
			 Trading Commission to proclaim and fix speculative position limits, as
			 necessary, on the amount of commodity trading by any person, including any
			 group or class of traders other than bona fide hedgers;
			(3)pursuant to the
			 standards set forth in section 4a(a)(1) of the Commodity Exchange Act (7 U.S.C.
			 6a(a)(1)), section 4a(a)(2) of that Act directs the Commodity Futures Trading
			 Commission to establish limits on the positions that may be held by commodity
			 traders, other than bona fide hedge positions, and establishes a specific
			 timetable for implementation of those limits;
			(4)the rulemaking
			 authority of section 4a of the Commodity Exchange Act (7 U.S.C. 6a) provides
			 the Commodity Futures Trading Commission with ample authority to impose
			 meaningful speculative position limits on commodity trading by individual
			 speculators, as well as position limits on the overall level of speculative
			 trading in the marketplace;
			(5)in recent years,
			 the interpretation of the Commodity Futures Trading Commission of the term
			 excessive speculation has focused on the threat that singular,
			 concentrated positions pose to the liquidity and efficient management of
			 commodity trading;
			(6)the historically
			 narrow emphasis of the Commodity Futures Trading Commission on the burden
			 created by concentrated speculative positions has deterred the Commission from
			 adopting additional measures to ensure that the aggregate level of speculation
			 in the market does not contribute to unwarranted increases in commodity price
			 levels;
			(7)this Act
			 clarifies that—
				(A)one of the
			 fundamental objectives of the Commodity Exchange Act (7 U.S.C. 1 et seq.) is to
			 ensure that the commodity markets accurately reflect the fundamental supply and
			 demand for commodities; and
				(B)the deterrence
			 and prevention of excessive speculation is an express purpose of that
			 Act;
				(8)in order to end
			 decades of legal uncertainty and regulatory ambiguity that has undermined
			 enforcement efforts, this Act defines the term excessive
			 speculation and creates legal presumptions that give rise to a
			 determination that excessive speculation is present in a commodity market;
			 and
			(9)the individual
			 and aggregate position limits set forth in this Act and applicable to energy
			 contracts seek to strengthen, and not replace, any limits established by the
			 Commodity Futures Trading Commission under the rulemaking processes of the
			 Commission.
			3.Findings and
			 purposeSection 3 of the
			 Commodity Exchange Act (7 U.S.C. 5) is amended—
			(1)in subsection
			 (a), by striking , or and inserting that accurately
			 reflect the fundamental supply and demand for commodities, and;
			 and
			(2)in subsection
			 (b), in the second sentence, by inserting and excessive
			 speculation after prevent price manipulation.
			4.Foreign boards
			 of tradeSection 4(b)(1)(A)(i)
			 of the Commodity Exchange Act (7 U.S.C. 6(b)(1)(A)(i)) is amended by striking
			 subject to comparable, comprehensive and inserting the
			 following: “subject to—
			
				(I)rules and
				restrictions prohibiting excessive speculation by governmental authorities that
				are comparable to the law, regulations, and orders applicable to boards of
				trade in the United States; and
				(II)comparable,
				comprehensive
				.
		5.Excessive
			 speculationSection 4a of the
			 Commodity Exchange Act (7 U.S.C. 6a) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)—
					(i)in
			 the first sentence, by striking Excessive speculation and
			 inserting the following:
						
							(A)Excessive
				speculation
								(i)In
				generalExcessive
				speculation
								;
					(ii)by
			 inserting after the first sentence the following:
						
							(ii)FactorsExcessive
				speculation in a commodity market exists if speculative traders have a
				substantial impact on price discovery.
							(iii)Presumption
				of excessive speculationFor purposes of this Act, speculative
				traders shall be presumed to have a substantial impact on price discovery if
				the Commission determines that—
								(I)gross positions,
				long or short, attributable to speculative trading in a contract for future
				delivery, an option on such a contract, a swaps contract listed for trading on
				a designated contract market, or a swaps contract listed for trading on a swaps
				execution facility exceed the gross positions, long or short, attributable to
				bona fide hedging transactions traded in such a contract or option; or
								(II)the average
				percentage of open interest, long or short, held by persons primarily engaged
				in speculative trading during the most recent 12-month period for which data
				are available exceeds by more than 10 percent the average annual percentage of
				open interest, long or short, held by persons primarily engaged in speculative
				trading during—
									(aa)the preceding
				25-year period; or
									(bb)if
				the interest is held by the persons for less than the 25-year period, the
				period during which the contract has been traded on a designated contract
				market.
									;
				
					(iii)in the second
			 sentence, by striking For the purpose of diminishing, eliminating, or
			 preventing such burden and inserting the following:
						
							(B)Position
				limits
								(i)In
				generalFor the purpose of diminishing, eliminating, or
				preventing the burden on interstate commerce described in subparagraph
				(A)(i)
								;
				and
					(iv)by
			 designating the third, fourth, fifth, and sixth sentences (as those sentences
			 existed before the amendments made by clauses (i) through (iii)) as clauses
			 (ii), (iii), (iv), and (v), respectively, of subparagraph (B) (as added by
			 clause (iii));
					(B)by redesignating
			 paragraph (7) as paragraph (8);
				(C)by inserting
			 after paragraph (6) the following:
					
						(7)Speculative
				position limits on energy contracts
							(A)DefinitionsIn
				this paragraph:
								(i)Energy
				contractThe term energy contract means—
									(I)a contract
				referencing the price of crude oil, gasoline, diesel fuel, jet fuel, heating
				oil, or natural gas and traded on a registered entity;
									(II)with respect to
				an agreement, contract, or transaction that settles against any price
				(including the daily or final settlement price) of one or more contracts
				referencing the price of crude oil, gasoline, diesel fuel, jet fuel, heating
				oil, or natural gas and listed for trading on a registered entity, a contract
				traded on a foreign board of trade that provides members or other participants
				located in the United States with direct access to the electronic trading and
				order matching system of the foreign board of trade; and
									(III)swap contracts
				referencing the price of crude oil, gasoline, diesel fuel, jet fuel, heating
				oil, or natural gas that perform or affect a significant price discovery
				function with respect to regulated entities.
									(ii)Excessive
				speculative positionThe term excessive speculative
				position means a position that affects—
									(I)in the spot
				month, more than 5 percent of the estimated deliverable supply of the same
				commodity; and
									(II)in a single
				month or all months combined, more than 5 percent of the open interest in a
				contract.
									(B)Individual
				position limits on energy contractsNo person may hold or control
				an excessive speculative position, long or short, in an energy contract in any
				single market described in subclause (I), (II), or (III) of subparagraph (A)(i)
				and aggregated across all markets described in those subclauses in the spot
				month, a single month, or all months combined.
							(C)Aggregate
				speculative position limits on energy contracts
								(i)In
				generalNot later than 45 days after the date of enactment of the
				Anti-Excessive Speculation Act of
				2011, the Commission shall issue an order that establishes
				aggregate speculative position limits for long energy contracts held by
				speculators as a class of traders in any single market described in subclause
				(I), (II), or (III) of subparagraph (A)(i) and in all markets described in
				those subclauses.
								(ii)RequirementsThe
				aggregate speculative position limits shall be established at levels that are
				not greater than the average annual percentage of long open interest held by
				speculators in any single market described in subclause (I), (II), or (III) of
				subparagraph (A)(i) and in all markets described in those subclauses
				during—
									(I)the preceding
				25-year period; or
									(II)if the interest
				is held by speculators for less than the 25-year period, the period during
				which the contract has been traded.
									(iii)ProceduresTo
				the extent necessary, the order shall include transition rules to ensure an
				orderly and gradual reduction in aggregate speculative positions in a manner
				that does not mandate or require the unwinding of contracts and agreements
				existing on the date of enactment of the Anti-Excessive Speculation Act of
				2011.
								(D)Exemption for
				bona fide energy hedging transactions
								(i)Definition of
				bona fide energy hedging
									(I)In
				generalIn this subparagraph, the term bona fide energy
				hedging means a transaction or position that is proportionate and
				economically appropriate for the reduction of risks in the conduct and
				management of a trade or business that produces, processes, merchandises,
				manufactures, or consumes an energy commodity.
									(II)ExclusionFor
				purposes of this paragraph, the management of financial risk associated with
				swaps or other similar contracts, by itself, shall not constitute bona fide
				energy hedging.
									(ii)ExclusionFor
				purposes of this paragraph, bona fide energy hedging shall be excluded when
				computing the positions held or controlled by a person.
								(E)Anti-abuse
				regulatory authorityThe Commission shall issue such rules,
				regulations, or orders as are necessary—
								(i)to prevent
				persons from circumventing or evading the speculative position limits
				established under this paragraph; or
								(ii)to carry out the
				purpose of limiting excessive speculation in energy
				markets.
								;
				and
				(D)in paragraph (8)
			 (as redesignated by subparagraph (B)), by striking The
			 Commission and inserting Except as provided in paragraph (7),
			 the Commission.
				
